UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-139298 Bridgeline Digital, Inc. (Exact name of registrant as specified in its charter) Delaware 52-2263942 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer IdentificationNo.) 10Sixth Road Woburn,Massachusetts (Address of principal executive offices) (Zip Code) (781) 376-5555 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No The number of shares of Common Stock, par value $0.001 per share, outstanding as of February 11, 2011 was 12,226,207. Bridgeline Software, Inc. Quarterly Report on Form 10-Q For the Quarterly Period ended December 31, 2010 Index Page Part I Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) as of December 31, 2010 and September 30, 2010 4 Condensed Consolidated Statements of Operations (unaudited) for the three months ended December 31, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended December 31, 2010 and 2009 6 Notes to Interim Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4T. Controls and Procedures 22 PartII Other Information Item1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6. Exhibits 24 Signatures 25 - 2 - Bridgeline Digital, Inc. Quarterly Report on Form 10-Q For the Quarterly Period ended December 31, 2010 Statements contained in this Report on Form 10-Q that are not based on historical facts are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements may be identified by the use of forward-looking terminology such as “should,” “could,” “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intends,” “continue,” or similar terms or variations of those terms or the negative of those terms.These statements appear in a number of places in this Form 10-Q and include statements regarding the intent, belief or current expectations of Bridgeline Digital, Inc. Forward-looking statements are merely our current predictions of future events. Investors are cautioned that any such forward-looking statements are inherently uncertain, are not guaranties of future performance and involve risks and uncertainties. Actual results may differ materially from our predictions. Important factors that could cause actual results to differ from our predictions include the impact of the weakness in the U.S. and international economies on our business, our inability to manage our future growth effectively or profitably, fluctuations in our revenue and quarterly results, our license renewal rate, the impact of competition and our ability to maintain margins or market share, the performance of our products, our ability to respond to rapidly evolving technology and customer requirements, our ability to protect our proprietary technology, the security of our software, our dependence on our management team and key personnel, our ability to hire and retain future key personnel, our ability to maintain an effective system of internal controls, or risks associated with our contracts with the U.S. federal government.Although we have sought to identify the most significant risks to our business, we cannot predict whether, or to what extent, any of such risks may be realized, nor is there any assurance that we have identified all possible issues which we might face. We assume no obligation to update our forward-looking statements to reflect new information or developments. We urge readers to review carefully the risk factors described in our Annual Report on Form 10-K for the fiscal year ended September 30, 2010 as well as in the other documents that we file with the Securities and Exchange Commission. You can read these documents at www.sec.gov. Where we say “we,” “us,” “our,” “Company” or “Bridgeline” we mean Bridgeline Digital, Inc. - 3 - PART I—FINANCIAL INFORMATION Item 1. Financial Statements. BRIDGELINE DIGITAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share and per share data) (Unaudited) ASSETS December 31, September 30, Current assets: Cash and cash equivalents $ Accounts receivable and unbilled receivables, net Prepaid expenses and other current assets Total current assets Equipment and improvements, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued earnouts, current Debt, current Capital lease obligations, current 50 Deferred revenue Total current liabilities Accrued earnouts, net of current portion Debt, net of current portion Capital lease obligations, net of current portion 11 Other long term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock - $0.001 par value; 1,000,000 sharesauthorized; — — none issued and outstanding Common stock -$0.001 par value; 20,000,000 sharesauthorized; 12 11 12,188,208 and 11,188,208 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 4 - BRIDGELINE DIGITAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, exceptshare and per share data) (Unaudited) Three Months Ended December 31, Revenue: Web application development services $ $ Managed service hosting Subscription and perpetual licenses Total revenue Cost of revenue: Web application development services Managed service hosting Subscription and perpetual licenses Total cost of revenue Gross profit Operating expenses: Sales and marketing General and administrative Research and development 75 Depreciation and amortization Total operating expenses (Loss) income from operations ) Interest income (expense), net ) (6 ) (Loss) income before income taxes ) Provision for income taxes 21 16 Net (loss) income $ ) $ Net (loss) income per share: Basic $ ) $ Diluted $ ) $ Number of weighted average shares: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. - 5 - BRIDGELINE DIGITAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Three Months Ended December 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by (used in) operating activities: Amortization of intangible assets Depreciation Other amortization 84 51 Stock-based compensation 70 Changes in operating assets and liabilities: Accounts receivable and unbilled receivables ) ) Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities ) 67 Deferred revenue 57 Other liabilities ) 34 Total adjustments ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchases of property and improvements ) ) Software development capitalization costs — ) Contingent acquisition payments ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock, net of issuance costs — Borrowings from bank line of credit Payments on bank line of credit ) ) Principal payments on capital leases ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents 2 6 Net (decrease) increase in cash and cash equivalents ) 16 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid for: Interest $ 6 $ 6 Income taxes $ 15 $ 4 Non cash activities: Equipment purchased under capital leases $ $ — Equipment and other assets included in accounts payable $ 4 $ 49 Accrued contingent consideration $ — $ Other assets included in accrued expense $ — 47 The accompanying notes are an integral part of these consolidated financial statements. - 6 - BRIDGELINE DIGITAL, INC. NOTES TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except share and per share data) 1. Description of Business Overview Bridgeline Digital, Inc. (“Bridgeline” or the “Company”), a Delaware corporation, is a developer of a unified web engagement management product suite named iAPPS® and award-winning interactive technology solutions that help organizations optimize business processes.Bridgeline’s iAPPS® product suite combined with its interactive development capabilities assist customers in maximizing revenue, improving customer service and loyalty, enhancing employee knowledge, and reducing operational costs by leveraging web based technologies. Bridgeline’s iAPPS product suite provides solutions that deeply integrate web Content Management, eCommerce, eMarketing, and web Analytics capabilities within the mission critical website, on-line stores, intranets, extranets, or portals in which they reside; enabling business users to enhance and optimize the value of their web properties.Combined with award-winning interactive development capabilities, Bridgeline helps customers cost-effectively accommodate the changing needs of today’s rapidly changing web properties. The iAPPS product suite is delivered through a SaaS (“Software as a Service”) business model, in which the Company delivers software over the Internet while providing maintenance, daily technical operation and support; or via traditional perpetual licensing business model, in which the iAPPS software resides on a dedicated server in either the customer’s facility or Bridgeline’s co-managed hosting facility. In 2010, KM Magazine Editors selected iAPPS as the Trend Setting Product of the Year.iAPPS Content Manager won the 2010 Codie Award for the Best Content Management Solution Globally.In addition, in 2010, B2B Interactive selected Bridgeline as one of the Top Interactive Technology companies in the United States. Locations The Company’s corporate office is located north of Boston, Massachusetts.The Company maintains regional offices serving the following geographical locations: Atlanta, GA; Baltimore, MD; Boston, MA; Chicago, IL; Denver, CO; New York, NY; Philadelphia, PA; and Virginia.The Company has two wholly-owned subsidiaries, e.magination IG, LLC, located in Maryland and Bridgeline Digital Pvt. Ltd. located in Bangalore, India. 2. Summary of Significant Accounting Policies Basis of Presentation and Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant inter-company accounts and transactions have been eliminated. Certain amounts from the prior period financial statements have been reclassified to conform to the current presentation. Unaudited Interim Financial Information The accompanying interim Condensed Consolidated Balance Sheet as of December 31, 2010 and the Condensed Consolidated Statements of Operations and Cash Flows for the three months ended December 31, 2010 and 2009, respectively, are unaudited. The unaudited interim consolidated statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) and in the opinion of the Company’s management have been prepared on the same basis as the audited consolidated financial statements as of and for the year ended September 30, 2010. These financial statements include all adjustments, consisting of normal recurring adjustments and accruals, necessary for the fair presentation of the Company’s financial position at December 31, 2010 and its results of operations for the three months ended December 31, 2010 and 2009, respectively, and its cash flows for the three months ended December 31, 2010 and 2009, respectively. The results for the three months ended December 31, 2010 are not necessarily indicative of the results to be expected for the year ending September 30, 2011. The accompanying September 30, 2010 Consolidated Balance Sheet has been derived from the audited financial statements at that date, - 7 - BRIDGELINE DIGITAL, INC. NOTES TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except share and per share data) but does not include all of the information and footnotes required by US GAAP for complete financial statements. Recent Accounting Pronouncements There have been no recent accounting pronouncements or changes in accounting pronouncements that impacted the first quarter of fiscal 2011, or which are expected to impact future periods, that were not already adopted and disclosed in prior periods. Subsequent Events The Company evaluated subsequent events through February 14, 2011 and concluded there were no material subsequent events requiring adjustment to or disclosure in these interim condensed consolidated financial statements. 3. Accounts Receivable and Unbilled Receivables Accounts receivable and unbilled receivables consists of the following: As of December 31, 2010 As of September 30,2010 Accounts receivable $ $ Unbilled receivables Subtotal Allowance for doubtful accounts ) ) Accounts receivable and unbilled receivables, net $ $ 4. Intangible Assets Changes in the carrying amount of intangible assets are as follows: As of December 31, 2010 Gross Accumulated Net Asset Amortization Amount Intangible assets: Customer related & non-compete agreements ) Domain and trade names $ 26 $ ) $ — Acquired software ) 7 Total intangible assets $ $ ) $ Total amortization expense related to intangible assets for the three months ended December 31, 2010 and 2009 is as follows: Three Months ended December 31, Amortization expense charged to: Cost of revenue $ 22 $ 22 Operating expense Total $ $ - 8 - BRIDGELINE DIGITAL, INC. NOTES TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except share and per share data) 5.Goodwill Changes in the carrying amount of goodwill follows: As of December 31, 2010 Balance at beginning of period $ Acquisitions — Contingent acquisition payments — Purchase price allocation adjustments (2 ) Balance at end of period $ Contingent consideration (“earnouts”) related to acquisitions completed before September 30, 2009 are accounted for as an increase to goodwill at the time such earnouts are paid or earned.No such earnouts were paid or earned during the three months ended December 31, 2010. Goodwill is tested for impairment annually during the fourth quarter of every year and more frequently if events and circumstances indicate that the asset might be impaired.For the year ended September 30, 2010, the Company did not record a goodwill impairment charge. 6.Debt Debt consists of the following: As of December 31, 2010 As of September 30, 2010 Line of credit borrowings $ $ Subordinated promissory note Total debt $ $ Less current portion $ ) ) Debt, net of current portion $ $ 7.Shareholder’s Equity Common Stock On October 29, 2010, the Company sold 1,000,000 shares of common stock at $1.00 per share for gross proceeds of $1,000,000 in a private placement. Net proceeds to the Company after offering expenses were approximately $857,000. Common Stock Warrants In April 2006, the Company issued 280,000 warrants to note holders of Senior Secured Notes issued in a private placement (which have been repaid) (the “Debt Warrants”) and issued 112,000 warrants to the underwriters of the debt offering (the “Underwriter’s Debt Warrants”).The Debt Warrants are exercisable to purchase shares of the Company’s common stock at an exercise price of $0.001 per share any time within five years from the date of grant. After adjustments for anti-dilution provisions, the Underwriter’s Debt Warrants are exercisable to purchase shares of the Company’s common stock at an exercise price of $4.93 per share any time within five years from the date of grant. - 9 - BRIDGELINE DIGITAL, INC. NOTES TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except share and per share data) In July 2007, the Company issued 150,000 warrants to the underwriter’s of the Company’s initial public offering (the “IPO Warrants”) with an original exercise price of $7.50 per share.After adjustments for anti-dilution provisions, the IPO Warrants are exercisable to purchase shares of the Company’s common stock at an exercise price of $7.39.The IPO Warrants are currently exercisable and will expire in July 2012. On October 21, 2010, the Company issued 50,000 common stock warrants to purchase shares of the Company’s common stock to a non-employee consultant as compensation for services rendered. The warrants vest over a one year period and expire on October 15, 2015.Of the warrants issued, 25,000 are exercisable at an exercise price of $1.00 per share and 25,000 are exercisable at an exercise price of $2.00 per share. On October 29, 2010, the Company issued four year warrants to the placement agent in the Company’s private placement.The warrants are exercisable to purchase 64,000 shares of the Company’s common stock at a price equal to $1.45 per share. In return for such warrants, the placement agent agreed to cancel 71,231 Underwriter’s Debt Warrants and 57,arrants. As of December 31, 2010: (i) Debt Warrants to purchase 240,000 shares have been exercised and 40,000 Debt Warrants remain outstanding with an exercise price of $0.001; (ii) Underwriter’s Debt Warrants to purchase 71,231 shares at an exercise price of $5.00 have been cancelled and 40,769 Underwriter’s Debt Warrants remain outstanding with an exercise price of $4.93; (iii) IPO Warrants to purchase 57,000 shares at an exercise price of $7.50 have been cancelled and 93,arrants remain outstanding with an exercise price of $7.39; (iv) placement agent warrants to purchase 64,000 shares at an exercise price of $1.45 are outstanding; and (v) warrants issued to a non-employee consultant to purchase 25,000 shares at an exercise price of $1.00 and 25,000 shares at an exercise price of $2.00 are outstanding. Summary of Option and Warrant Activity and Outstanding Shares Stock Options Stock Warrants Weighted Weighted Average Average Exercise Exercise Options Price Warrants Price Outstanding, September 30, 2010 $ $ Granted Exercised — Forfeited, cancelled or expired ) ) Outstanding, December 31, 2010 $ $ 8.Comprehensive Income Comprehensive income includes net (loss) income, as well as other changes in stockholder’s equity that result from transactions and economic events other than those with the stockholders. December 31, Comprehensive (loss) income was as follows: Net (loss) income $ $ Net change in foreign currency translation adjustment 2 2 Comprehensive (loss) income $ $ - 10 - BRIDGELINE DIGITAL, INC. NOTES TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except share and per share data) 9. Net Income Per Share Basic net income per share is computed by dividing net income available to common shareholders by the weighted average number of common shares outstanding. Diluted net income per share is computed by using the weighted average number of common shares outstanding during the period plus the dilutive effect of outstanding stock options and warrants using the “ treasury stock” method. Basic net (loss) income per share for the three months ended December 31, 2010 and 2009 was ($0.01) and $0.02, respectively. Diluted net income per share for the three months ended December 31, 2009 was $0.02.For the three months ended December 31, 2010, options to purchase shares of the Company’s common stock of 478,820 were excluded from the computation of diluted net loss per share as the effect was anti-dilutive to the Company’s net loss. Also, excluded were 675,000 shares to be issued in connection with the e.Magination acquisition.For the three months ended December 31, 2009, options to purchase shares of the Company's common stockof 338,657 shares were included in the computation of diluted net income per share, but options to purchase shares of the Company’s common stock of 371,750 were not included in the computation of diluted net income per share because the exercise price of the options was greater than the weighted average market price of the common stock during the period. 10.Income Taxes Income tax expense was $21 thousand and $16 thousand for the three months ended December 31, 2010 and 2009, respectively. Income tax expense represents the estimated liability for Federal and state income taxes owed by the Company, including the alternative minimum tax.Net operating loss carry forwards are estimated to be sufficient to offset additional taxable income for all periods presented. The Company does not provide for U.S. income taxes on the undistributed earnings of its Indiansubsidiary, which the Company considers to be a permanent investment. - 11 - Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. This section contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in the forward-looking statements as a result of a variety of factors and risks includingrisks described in our Annual Report on Form 10-K for the fiscal year ended September 30, 2010 as well as in the other documents that we file with the Securities and Exchange Commission. You can read these documents at www.sec.gov. This section should be read in combination with the accompanying unaudited consolidated financial statements and related notes prepared in accordance with United States generally accepted accounting principles. Overview Bridgeline Digital is a developer of a unified web engagement management product suite named iAPPS® and award-winning interactive technology solutions that help organizations optimize business processes.Bridgeline’s iAPPS ®product suite combined with its interactive development capabilities assist customers in maximizing revenue, improving customer service and loyalty, enhancing employee knowledge, and reducing operational costs by leveraging web based technologies. Bridgeline Digital’s iAPPSproduct suite provides solutions that deeply integrate web Content Management, eCommerce, eMarketing, and web Analytics capabilities within the mission critical website, on-line stores, intranets, extranets, or portals in which they reside; enabling business users to enhance and optimize the value of their web properties.Combined with award-winning interactive development capabilities, Bridgeline helps customers cost-effectively accommodate the needs of today’s rapidly changing web properties. The iAPPSproduct suite is delivered through a SaaS (“Software as a Service”) business model, in which we deliver our software over the Internet while providing maintenance, daily technical operation and support; or via a traditional perpetual licensing business model, in which the iAPPS software resides on a dedicated server in either the customer’s facility or Bridgeline’s co-managed hosting facility. In 2010, KM Magazine Editors selected iAPPS as the Trend Setting Product of the Year. iAPPS Content Manager won the 2010 Codie Award for the Best Content Management Solution Globally. Bridgeline’s team of Microsoft® Gold Certified developers specialize in end-to-end interactive technology solutions which include digital strategy, user center design, web application development, SharePoint development, rich media development, search engine optimization and web application hosting management. In 2010, B2B Interactive selected Bridgeline Digital as one of the Top Interactive Technology companies in the United States. Customer Information We had approximately 565 customers at December 31, 2010 compared with approximately 651 customers at December 31, 2009, a decrease of 13%. The Company has proactively been terminating engagements with a number of smaller hosting customers it had obtained through previous acquisitions for which the Companies core competencies are not aligned and margins are not conducive to growth. Approximately 406 of the Company’s customers, or 72%, pay a monthly subscription fee or a monthly managed service hosting fee. For the three months ended December 31, 2010 and 2009 no customer represented 10% or more of total revenue. Results of Operations for the Three Months Ended December 31, 2010 compared to the Three Months Ended December 31, 2009 Total revenue for the three months ended December 31, 2010 was $6.5 million compared with $5.5 million for the three months ended December 31, 2009, an increase of 19%.We had a net loss of ($156) thousand for the three months ended December 31, 2010 compared with net income of $220 thousand for the three months ended December 31, 2009.Net loss per share for the three months ended December 31, 2010 was ($0.01) compared with net income per share of $0.02 for the three months ended December 31, 2009. The following items affected the results of operation for the three months ended December 31, 2010 as compared with the three months ended December 31, 2009: · We released iAPPS® Commerce in the first quarter of fiscal 2010, iAPPS® Marketierin the third quarter of fiscal 2010, and iAPPS Version 4.5 in the fourth quarter of fiscal 2010. - 12 - · We completed two acquisitions in fiscal 2010 that are included in our results of operations from the date of acquisition. We acquired TMX Interactive, Inc. (“TMX”, now Bridgeline Philadelphia) in May 2010 and e.Magination network, LLC.(“e.magination”, now Bridgeline Baltimore) in July 2010. · In the three months ended December 31, 2009, we capitalized $170 thousand of software development costs.However, in the three months ended December 31, 2010, we did not capitalize any software developments costs, as we have no development projects that have achieved technological feasibility to be eligible for capitalization. The following table sets forth the percentages of revenue for items included in our unaudited condensed consolidated statement of operations presented in our Quarterly Reports on Form 10-Q for the periods presented. Three Months Ended Three Months Ended December 30, December 30, $ % Revenue: Change Change Web application development services $ $ 20 % % of total revenue 85
